Opinion by
Johnson, J.
At the trial, it was stipulated that the merchandise consists of medicinal preparations imported in American-made containers, to wit, bottles, glass air tubes, bands, and bales; that duty was assessed upon the said containers at the same rate as upon the medicinal preparations; that said containers were manufactured in the United States and were returned after having been exported, without having been advanced in value or improved in condition; and that the regulations prescribed by the Secretary of the Treasury under paragraph 1615, supra, were complied with. In view of the agreed statement of facts and following Morse Brothers v. United States (3 Treas. Dec. 721, T. D. 22462 (G. A. 4757)), the claim of the plaintiff was sustained.